Citation Nr: 1223103	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  10-17 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction of the evaluation for residuals of prostate cancer from 100 percent to 10 percent, effective May 1, 2009, was proper. 

2.  Entitlement to an increased evaluation for residuals of prostate cancer, currently evaluated as 20 percent disabling.

3.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

The issue of entitlement to an effective date prior to February 4, 2010 for the award of a 20 percent evaluation for residuals of prostate cancer was raised by the Veteran in his April 2010 substantive appeal.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) and entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a September 2008 rating decision, the RO proposed to reduce the disability evaluation for the Veteran's service-connected residuals of prostate cancer from 100 percent to 10 percent; the RO promulgated that proposed reduction in a January 2009 rating decision, effective May 1, 2009.

2.  The RO's decision to reduce the evaluation for residuals of prostate cancer from 100 percent to 10 percent was supported by the evidence contained in the record at the time of the reduction, and was made in compliance with applicable due process laws and regulations.

3.  The Veteran's residuals of prostate cancer are manifested by urinary frequency of every one to two hours and nocturia of three to four times per night without evidence of local reoccurrence or metastasis of cancer.  No evidence of renal dysfunction, urine leakage, or obstructed voiding have been shown as a residual of the Veteran's service-connected prostate cancer.


CONCLUSIONS OF LAW

1.  The RO's decision to reduce the evaluation for service-connected residuals of prostate cancer from 100 percent to 10 percent was proper.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 4.115a, 4.115b, Diagnostic Code 7528 (2011). 

2.  The criteria for an evaluation in excess of 20 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The duty to notify under the VCAA is triggered by the receipt of a claim.  In the case of a reduction, there has been no claim, and the duty is therefore not applicable.  Moreover, the regulation governing reduction, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  In the present case, the notice requirements with respect to the rating reduction have been met, and are addressed more specifically below.  

With regard to the Veteran's claim for an increased rating, a March 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).

The duty to assist the Veteran has been satisfied with regard to the issues decided herein.  The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In July 2008 and February 2010, the Veteran was provided with VA examinations addressing the severity of his residuals of prostate cancer.  The Veteran has not indicated that he found these examinations to be inadequate, and the Board finds that they are sufficient to determine the severity of his service-connected residuals of prostate cancer under the pertinent rating criteria.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Service connection for prostate cancer was granted by an October 2007 rating decision, and a 100 percent evaluation was awarded, effective May 24, 2007, under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  By a September 2008 rating decision, the RO awarded special monthly compensation based on loss of use of the creative organ, effective May 25, 2007, and proposed to reduce the Veteran's 100 percent evaluation for residuals of prostate cancer to a 10 percent evaluation.  In a January 2009 rating decision, the RO effectuated the decrease of the Veteran's 100 percent evaluation for residuals of prostate cancer to 10 percent, effective May 1, 2009, under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  In March 2009, the Veteran filed a notice of disagreement to the January 2009 rating decision.  In February 2010, the RO issued a statement of the case which continued the reduction of the residuals of prostate cancer from 100 percent to 10 percent, effective May 1, 2009, and awarded an increased evaluation of 20 percent for the Veteran's residuals of prostate cancer, effective February 4, 2010, pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528.  In April 2010, the Veteran filed a substantive appeal to the February 2010 statement of the case.

The Veteran contends both that the January 2009 rating decision which reduced the evaluation of his service-connected residuals of prostate cancer from 100 percent to 10 percent under Diagnostic Code 7528 was improper, and also that he is entitled to an increased evaluation greater than 20 percent for his residuals of prostate cancer.

The private medical evidence of record reflects that the Veteran underwent a robotic assisted laparoscopic radical prostatectomy and cystoscopy in May 2007 with a postoperative diagnosis of adenocarcinoma of the prostate.

In July 2008, the Veteran underwent a VA genitourinary examination.  The Veteran denied lethargy, weakness, anorexia, weight loss or gain, and renal dysfunction.  He reported no problems with urinary flow and frequency, but indicated that he had to get up twice at night to go to the bathroom.  He denied incontinence, but reported that he had incontinence after his surgery for which he had to wear a pad for a while, but that the incontinence went away thereafter.  He denied recurrent urinary tract infections, renal colic or bladder stones, and acute nephritis.  He reported no treatments for malignancy at that time.  The Veteran stated that he worked as a mechanic for electrical machines, that he had no problems with his activities of daily living, but that he occasionally missed work.  The Veteran indicated that, after surgery, he developed impotence.  He reported that he tried Viagra without success.  Physical examination revealed normal male genitalia with absent prostate.  There was no dialysis, no fistula, no testicular atrophy, normal sensation and reflexes, and normal peripheral pulses.  The diagnosis was prostate cancer status post radical prostatectomy with residual impotence.

A July 2008 VA treatment record notes that the Veteran reported that he underwent surgery for prostate cancer the prior year, and that he had symptoms of erectile dysfunction.  The treatment record indicates that the Veteran's prostate specific antigen (PSA) was "improved to less than 1 per [patient]" and that it was last checked three months before.  He noted that he had a testosterone injection for treatment of his erectile dysfunction.  Physical examination revealed that the prostate was flat and not felt, and no nodes were felt.  The diagnosis was prostate cancer status post total prostatectomy in 2007 with erectile dysfunction.  A July 2008 test revealed PSA to be 0.02 ng/mL.  An August 2008 record notes the Veteran's complaints of erectile dysfunction.  He indicated that he tried Viagra with no results, and that he was taking testosterone and was followed by an outside urologist.  He denied urinary incontinence and there was no hematuria, urinary urgency, or urinary frequency.  The diagnoses were prostate cancer and erectile dysfunction.  An October 2008 VA treatment record reflects the Veteran's complaints of inability to consistently achieve an erection, inability to maintain an erection, and loss of sex drive.  He indicated that his symptoms began after his prostatectomy.  In November 2008, the Veteran underwent a computed tomograpny scan (CT) of the upper tract, which revealed focal fusiform dilation of the ascending aorta and distal aortic arch; hepatic cysts; right renal cysts and additional subcentimeter hypoattenuating right renal lesions which were likely cysts; and questionable increased soft tissue anterior bladder dome.  A December 2008 renal and bladder ultrasound revealed no definite sonographic finding and right renal cyst with no hydronephrosis.  A cytology showed rare atypical urothelial cells.  A bladder cystoscopy was negative.

In a March 2009 notice of disagreement, the Veteran reported that he was undergoing testosterone injections, which gave him "a boost lasting approximately four days and then leaves [him] quite lethargic . . . ."  He indicated that no one would hire him "knowing the possibility exist[s] whereby the potential of [him] falling into a machine causing harm to others as well as to [himself]."

January and February 2009 PSA tests revealed PSA to be 0.02 ng/mL.  A February 2009 VA treatment record reflects that the Veteran denied gross hematuria, abdominal or flank pain, and dysuria.  He reported increased urinary frequency of one to two hours, nighttime frequency of two to three times, and increased urinary urgency.  There was no microhematuria and the Veteran had two recent negative urine cytologies.  Another February 2009 treatment record indicates that the Veteran was receiving testosterone gel from an outside urologist for hypogonadism, but that he had not used the gel in some months.  He complained of feeling fatigued with no energy or sex drive and was interested in resuming the testosterone.  The treatment record notes that a CT scan showed some soft tissue abnormality of the bladder, but that two recent urine cytologies were negative.  The Veteran denied gross hematuria, abdominal and flank pain, and dysuria.  He reported increased urinary frequency of one to two hours, nocturia two to three times per night, and increased urinary urgency.  Physical examination was normal and revealed smooth prostatic fossa.  The diagnoses were adenocardinoma of the prostate with stable PSA, primary hypogonadism, erectile dysfunction, and questionable bladder mass.   

In April 2009, the Veteran complained of low energy, poor sexual performance, poor libido, and general anhedonia.  He noted poor appetite with no weight loss or gain.  He indicated that he lost his last job in November 2008, and that he was told that he was unemployable because of mental health issues.  A May 2009 treatment record reveals the Veteran's complaints of erectile dysfunction after his prostate surgery.  The diagnosis was erectile dysfunction.

In June 2009, the Veteran reported feeling fatigued with no energy or sex drive.  He resumed testosterone treatment in February 2009 to help alleviate those symptoms.  His testosterone level was within normal limits, although the Veteran still complained of fatigue and no energy.  The Veteran's PSA was stable.  The Veteran denied gross hematuria, abdominal or flank pain, and dysuria.  He reported increased frequency of voiding every one to two hours, and nocturia two to three times.  He also endorsed urgency.  The diagnoses were adenocarcinoma of the prostate with stable PSA, primary hypogonadism, erectile dysfunction, and questionable bladder mass per recent computed tomography with negative cytologies, no gross hematuria, and negative cysto.  

In February 2010, the Veteran underwent another VA genitourinary examination.  The Veteran reported that, after undergoing his prostatectomy, he sought follow-up treatment every six months, and that his last visit to a urologist was in December 2009.  He indicated that he was receiving a testosterone injection once per month.  He complained of erectile dysfunction following prostate surgery, and that none of the medications or treatment had worked.  He also reported lack of libido.  The Veteran stated that, prior to surgery, he had urinary symptoms, including urgency, weak or intermittent stream, straining to urinate, daytime voiding interval of one to two hours, and nocturia four times per night.  The Veteran denied hesitancy or difficulty starting stream, dysuria, dribbling, hematuria, urine retention, urethral discharge, renal colic.  He indicated that, at the time of examination, he had no urinary symptoms.  The examiner stated that there was no urinary leakage, recurrent urinary tract infections, history of obstructed voiding, history of urinary tract stones, history of renal dysfunction or renal failure, history of acute nephritis, and history of hydronephrosis.  There were cardiovascular symptoms, including fatigue, angina, and dyspnea.  In addition, there was erectile dysfunction due to prostate surgery.  

Physical examination revealed no abdominal or flank tenderness.  Bladder examination, anus and rectal walls examination, and urethra examination were all normal.  There was normal perineal sensation and no peripheral edema.  The bulbocavernosus reflex and right dorsalis pedis pulse, right posterior tibial pulse, left dorsalis pedis pulse, and left posterior tibial pulse were all normal.  Penis examination, testicles examination, prostate examination, epididymis/spermatic cord/scrotum examination, and seminal vesicles examination were normal.  The cremasteric reflex was normal and there was normal rectal tone which was smooth feeling with no nodularity during palpation.  PSA was 0.01 ng/mL in June 2009.  Testosterone level was normal in April 2009.  The diagnosis was prostate cancer and erectile dysfunction.  The examiner indicated that the Veteran was not currently employed, but that there was "[n]o significant occupational effect while employed due to prostate cancer, other than taking time off for medical visits."  The Veteran's prostate cancer prevented him from exercise, sports, and traveling, and moderate effects on his ability to perform chores and engage in recreation, mild effects on his shopping, but no effects on feeding, bathing, dressing, toileting, and grooming.

During a March 2012 hearing before the Board, the Veteran testified that his prostate cancer residuals included erectile dysfunction with loss of libido.  He reported that he took testosterone injections once per month which gave him energy.  He stated that he urinated every one and a half hours during the day and that he got up three to four times per night to urinate.  He denied having any accidents.  He testified that he was unable to hold a job due to his psychiatric disorder, but that his urinary frequency interfered with his employment, as he was counseled about urinating outdoors while on the job.  He denied any discipline from his employer for any behavior associated with his residuals of prostate cancer.

I.  Rating Reduction

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  By September 2008 rating decision and notice letter to the Veteran, the RO satisfied these procedural requirements.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reduction was effectuated in a January 29, 2009 rating decision, accompanied by a February 2, 2009 notice letter; the effective date of the reduction was May 1, 2009.  The RO satisfied the requirements by allowing a 60-day period to expire before assigning the reduction effective date.

The Veteran's 100 percent disability evaluation was awarded effective May 24, 2007, and was reduced effective May 1, 2009, less than 5 years later.  Where a disability evaluation has continued at the same level for less than five years, the analysis is conducted under 38 C.F.R. § 3.344(c).  Under 38 C.F.R. § 3.344(c), a reexamination that shows improvement in a disability warrants a reduction in the disability evaluation. 

Under Diagnostic Code 7528, a 100 percent evaluation is assigned for malignant neoplasms of the genitourinary system.  A Note following Diagnostic Code 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.

In this case, the medical evidence of record shows that the Veteran's prostate cancer was successfully treated and that surgical, x-ray, antineoplastic chemotherapy, and other therapeutic procedures ceased more than 6 months prior to a July 2008 VA medical examination.  The medical evidence of record does not show that there had been a local reoccurrence or metastasis of the Veteran's prostate cancer at that time.  Accordingly, a 100 percent evaluation was no longer warranted under Diagnostic Code 7528 at the time of the January 2009 rating reduction, and the disability was to be rated on its residuals of voiding dysfunction or renal dysfunction, whichever was predominant.  See id.  

Initially, the Board observes that there is no medical evidence of renal dysfunction associated with the Veteran's residuals of prostate cancer.  Although a November 2008 CT scan and a December 2008 ultrasound showed renal cysts, there is no evidence that the Veteran has renal dysfunction associated with his residuals of prostate cancer.  Accordingly, the Board will not address the rating criteria for renal dysfunction in determining whether the rating reduction was proper at the time of the January 2009 rating reduction.

At the time of the January 2009 rating reduction, the medical evidence shows, and the Veteran repeatedly cited two separate residuals of his prostate cancer.  The first was sexual dysfunction.  He complained of erectile dysfunction and loss of libido associated with his residuals of prostate cancer, and noted that he took testosterone injections to combat his symptoms.  However, a special monthly compensation for loss of use of the creative organ has been awarded.  See 38 C.F.R. § 3.350(a) (2011).  This additional compensation of special monthly compensation for loss of use of the creative organ was awarded effective May 24, 2007 and has never been reduced or discontinued.  Accordingly, compensation for his sexual dysfunction as a result of his service-connected prostate cancer has been awarded and awarding further compensation for this symptomatology would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The second residual is urinary incontinence.  Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Under the diagnostic criteria for urinary frequency, voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence are rated as 10 percent disabling when they require the wearing of absorbent materials which must be changed less than 2 times per day.  Id.  Under the criteria for urinary frequency, a 10 percent evaluation is for application when there is a daytime voiding interval between two and three hours, or; awakening to void two times per night.  Id.  A 20 percent evaluation is warranted when there is a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  Id.  Under the criteria for obstructed voiding, a 10 percent evaluation is for application when there is marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: 1. Post void residuals greater than 150 cc.; 2. Uroflowmetry; markedly diminished peak flow rate (less than 10cc/sec); 3. Recurrent urinary tract infections secondary to obstruction; or 4. Stricture disease requiring periodic dilation every 2 to 3 months.  Id.  A 30 percent evaluation is for application when there is urinary retention requiring intermittent or continuous cathertization.  Id.  

The evidence of record at the time of the January 2009 rating reduction does not show that the Veteran was entitled to an evaluation greater than 10 percent for his residuals of prostate cancer under the diagnostic criteria for voiding dysfunction.  At the time of the January 2009 rating reduction, the Veteran reported during a July 2008 VA examination that he urinated two times per night and that he had incontinence requiring the use of a pad for a while after his prostate surgery, but that he did not have any incontinence at that time.  In August 2008, the Veteran denied urinary incontinence, urgency, and frequency.  Although the Veteran reported that he required the use of an absorbent pad after his prostate surgery, he indicated that he only used them temporarily.  There is no evidence that he used absorbent pads at the time of the January 2009 rating reduction.  Thus, the evidence did not show urine leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day at the time of the rating reduction.  Id.  In addition, there is no evidence of a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  Id.  Last, there is no evidence of urinary retention requiring intermittent or continuous cathertization.  Id.

In summary, at the time of the January 2009 rating reduction, the medical evidence of record shows that surgical, x-ray, antineoplastic chemotherapy, and other therapeutic procedures for the Veteran's prostate cancer had ceased and there had been no local reoccurrence or metastasis of the disability.  As such, the rating criteria required that the 100 percent evaluation be discontinued and that the Veteran be rated on the basis of the residual symptoms.  As the evidence of record at the time of the January 2009 rating reduction met the criteria for a 10 percent evaluation, and no more, for the Veteran's urinary frequency symptoms of voiding dysfunction due to prostate cancer, the RO's reduction of the evaluation to 10 percent for prostate cancer was proper.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence demonstrates that reduction was proper, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Rating

In a February 2010 statement of the case, during the course of the Veteran's appeal of the rating reduction discussed above, the RO awarded a 20 percent evaluation for the Veteran's residuals of prostate cancer with erectile dysfunction, effective February 4, 2010, under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

With regard to the Veteran's claim for entitlement to an increased rating, the present level of disability is of primary concern.  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

As previously noted, the Veteran's service-connected residuals of prostate cancer is evaluated under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528, which pertains to malignant neoplasms of the genitourinary system and provides for a maximum 100 percent disability rating following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  38 C.F.R. § 4.115b.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a.  As discussed, the Veteran was awarded a 100 percent evaluation, effective May 24, 2007, based on active prostate cancer, and a 10 percent evaluation, effective May 1, 2009, based on the residuals of prostate cancer.  The Veteran's current 20 percent evaluation has been awarded based on the Veteran's residuals of prostate cancer; thus, his current symptoms will be considered as residuals, including voiding dysfunction or renal dysfunction, whichever is greater.

In this case, the Board concludes that voiding dysfunction is the predominant symptom, and considers the issue on appeal accordingly.  Specifically, although there is some evidence of renal cysts, the Veteran has not exhibited symptomatology associated with renal dysfunction, such as albuminuria, edema, or decreased kidney function.  Moreover, in a February 2010 VA examination, the VA examiner reported that there was no renal colic, no renal dysfunction, no renal failure, no acute nephritis, and no hydronephrosis.  Instead, the predominant symptoms reported by the Veteran and his physicians are related to voiding dysfunction and erectile dysfunction.  As discussed above, a special monthly compensation for loss of use of the creative organ has been awarded; accordingly, the Veteran's erectile dysfunction symptomatology will not be considered in determining whether an increased evaluation for prostate cancer residuals is warranted, as awarding further compensation for this symptomatology would constitute prohibited pyramiding.  38 C.F.R. § 4.14; see also Esteban, 6 Vet. App. at 261-62.  Thus, the Veteran's residuals of prostate cancer will be evaluated based upon the diagnostic criteria for voiding dysfunction.

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  Evaluation under the rating criteria for urine leakage contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  When these factors require the wearing of absorbent materials which must be changed less than 2 times per day, a 20 percent evaluation is warranted.  When they require the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent evaluation is for application.  Id.  Evaluation under the rating criteria for urinary frequency permits a 20 percent evaluation when there is daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent application is warranted when there is a daytime voiding interval of less than one hour, or; awakening to void five or more times per night.  Id.  Under the rating criteria for obstructed voiding, a maximum 30 percent evaluation is for application when there is urinary retention requiring intermittent or continuous cathertization.

The medical evidence of record reflects that the Veteran reported urinary frequency as often as every one to two hours and nocturia three to four times per night.  Specifically, in July 2008, the Veteran indicated that he urinated two times per night and that he had incontinence requiring the use of a pad for a while after his prostatectomy, but no longer.  In August 2008, the Veteran denied urinary incontinence, urgency, and frequency.  In February 2009 and June 2009, the Veteran reported increased frequency of one to two hours with nocturia two to three times and increased urinary urgency.  During a February 2010 VA examination, the Veteran denied any urinary symptoms at that time.  During a March 2012 hearing before the Board, the Veteran stated that he urinated every hour and a half during the day, and that he had nocturia three to four times per night with no accidents.  As the evidence does not show that the Veteran required the use of absorbent materials which must be changed 2 to 4 times per day, a voiding interval of less than one hour or awakening to void five or more times per night, or urinary retention requiring intermittent or continuous cathertization, an increased evaluation greater than 20 percent is not warranted for the Veteran's residuals of prostate cancer under the diagnostic criteria for voiding dysfunction.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's residuals of prostate cancer are not so unusual or exceptional in nature as to render the rating assigned herein for this disorder inadequate at any time period on appeal.  The Veteran's residuals of prostate cancer are evaluated pursuant to 38 C.F.R. § 4.115a and 38 C.F.R. § 4.115b, the criteria of which are found by the Board to specifically contemplate the level of disability and symptomatology.  The Veteran's residuals of prostate cancer are manifested by urinary frequency of every one to two hours and nocturia of three to four times per night without evidence of local reoccurrence or metastasis of cancer.  No evidence of renal dysfunction, urine leakage, or obstructed voiding have been shown as a residual of the Veteran's service-connected prostate cancer.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current disability rating assigned for his service-connected residuals of prostate cancer.  A rating in excess of 20 percent is provided for certain manifestations of the service-connected residuals of prostate cancer, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the disability rating assigned herein more than reasonably describes the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required. 

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of the 20 percent evaluation assigned herein for the Veteran's service-connected residuals of prostate cancer at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. at 509.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected residuals of prostate cancer, the evidence shows no distinct periods of time since service connection became effective, during which the manifestations of the Veteran's residuals of prostate cancer have varied to such an extent that a rating greater or less than the 20 percent assigned herein would be warranted.  Cf. 38 C.F.R. § 3.344 (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).


ORDER

The rating reduction for the Veteran's residuals of prostate cancer, from a 100 percent evaluation to a 10 percent evaluation, effective May 1, 2009, was proper.

An increased evaluation greater than 20 percent is not warranted for the Veteran's service-connected residuals of prostate cancer.


REMAND

A review of the Veteran's claims file reveals that the issue of entitlement to an initial evaluation greater than 30 percent for PTSD is not yet ready for appellate disposition, as remand is required for the issuance of a statement of the case.  

When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  In a December 2011 rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation, effective November 29, 2010.  During his March 2012 hearing before the Board, the Veteran stated that he disagreed with the rating assigned for his PTSD by the December 2011 rating decision.  The Board accepts the Veteran's March 2012 testimony before the Board as a notice of disagreement to the RO's December 2011 rating decision.  As the RO has not yet issued a statement of the case with regard to the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD, remand is required.

In addition, the Board notes that a claim for entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In connection with the increased rating claim for residuals of prostate cancer, the Veteran indicated that he would not be able to find a job because of the residuals of the cancer.  The Board consequently finds that the matter of a TDIU is before the Board.  Notably, the RO has not adequately notified the Veteran of the information and evidence necessary to substantiate that claim, or properly developed the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action, including the issuance of a statement of the case and the notification of the Veteran's appellate rights regarding the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD is necessary.  38 C.F.R. § 19.26 (2011).  The Veteran and his representative are reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal to the December 2011 rating decision must be filed.  If the Veteran perfects an appeal, the same should be returned to the Board for appellate review.

2.  The AMC/RO should provide the Veteran with appropriate notice pursuant to 38 U.S.C.A. § 5103(a) as to the claim of entitlement to a TDIU.

3.  Thereafter, and after undertaking any other development deemed appropriate, the RO should readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  





______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


